Name: Commission Regulation (EC) No 351/1999 of 17 February 1999 amending Regulation (EEC) No 1318/93 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and veal
 Type: Regulation
 Subject Matter: animal product;  agricultural structures and production;  marketing;  consumption
 Date Published: nan

 Avis juridique important|31999R0351Commission Regulation (EC) No 351/1999 of 17 February 1999 amending Regulation (EEC) No 1318/93 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and veal Official Journal L 044 , 18/02/1999 P. 0010 - 0010COMMISSION REGULATION (EC) No 351/1999 of 17 February 1999 amending Regulation (EEC) No 1318/93 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and vealTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2067/92 of 30 June 1992 on measures to promote and market quality beef and veal (1), and in particular Article 4 thereof,Whereas Commission Regulation (EEC) No 1318/93 (2), as last amended by Regulation (EC) No 1849/97 (3), lays down the detailed rules for applying the above Regulation;Whereas in order to allow the competent body to make a more thorough examination of the promotion programmes the time limit set in Article 5(1) of Regulation (EEC) No 1318/93 should be extended;Whereas Article 5(2) of Regulation (EEC) No 1318/93 does not set a time limit within which the Commission is to determine the successful applications;Whereas, in the light of experience and in order to guarantee continuity in the implementation of measures, such a time limit should be set;Whereas Article 5(1) and (2) of Regulation (EEC) No 1318/93 should be amended accordingly;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 1318/93 is hereby amended as follows:1. in Article 5, paragraph 1 is replaced by the following:'1. The competent body shall draw up a list of all the applications for financing which it has received and send it to the Commission with a reasoned opinion on each of them before 30 April.`;2. in Article 5(2), the first subparagraph is replaced by the following:'2. Following scrutiny by the Management Committee for Beef and Veal in accordance with Article 28 of Council Regulation (EEC) No 805/68 (*), the Commission shall determine the successful applications by 30 September at the latest.(*) OJ L 148, 28.6.1968, p. 24.`Article 2 This Regulation shall enter into force on 1 March 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 February 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 215, 30. 7. 1992, p. 57.(2) OJ L 132, 29. 5. 1993, p. 83.(3) OJ L 264, 26. 9. 1997, p. 11.